Citation Nr: 1747335	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  14-28 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for stroke and its residuals.

2. Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety, to include as secondary to stroke and its residuals.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1957 to August 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2012 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case was previously before the Board in July 2016, when it was remanded for further development, to include obtaining specific treatment records and a new or amended opinion with respect to the Veteran's claim under 38 U.S.C.A. § 1151.  
As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to VA benefits for an acquired psychiatric disability, to include depression and anxiety, to include as a residual of May 2008 stroke, and of entitlement to TDIU prior to September 27, 2010 are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran suffered a stroke after he was briefly taken off his anti-coagulant medication in April 2008 to facilitate testing and surgery; given the brevity of his time without anti-coagulant medication, this event was not reasonably foreseeable.

2. The Veteran's service connected disabilities, as considered separate from his stroke and stroke residuals for which benefits are granted herein, have been assigned a combined disability rating of 80 percent as of September 27, 2010. 

3. The Veteran is shown to be incapable of sustaining substantially gainful employment as a result of his stroke and stroke residuals as well as a service-connected knee disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for stroke and its residuals have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).

2. The criteria for entitlement to TDIU have been met as of September 27, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law imposes on VA specific duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 3.159.  However, in this instance, the Board is granting the benefits sought on appeal, which renders any errors in satisfying the duties to notify and assist harmless.  

Benefits Under 38 U.S.C.A. § 1151

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 
705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).  Second, the additional disability or death must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical or surgical treatment.  38 U.S.C.A. § 1151(a)(1)(A).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  

Alternatively, the proximate cause of the disability may be an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran was treated at the VA hospital in Reno Nevada for his hepatitis C, 
a service-connected disability, in April 2008.  Specific testing and treatment at the time required that the Veteran stop taking the blood thinning medication Coumadin (also known by the generic name Warfarin), which he took for atrial fibrillation, a condition known to cause strokes.  The medication was "held" briefly because of blood in the Veteran's urine and was resumed less than 10 days later after a cystoscopy by an urologist.  

In May 2008, the Veteran suffered a stroke as a result of his atrial fibrillation.  (See Medical Treatment Records, received 08/18/2008, pp. 74-75.)  Residuals included weakness in the face and the left side of his body, difficulty with movement, and pain.  (See Medical Treatment Records, received 08/18/2008, p. 34.)   

A VA opinion obtained in June 2017 stated that it was more likely than not that the Veteran developed atrial clots after being taken off Warfarin on April 1, 2008 and then restarted on April 23, 2008.  (See C&P Exam, received 06/17/2017, p. 1.)  The clots might then have dislodged and ended up in cerebral circulation causing stroke.  

An addendum opinion in August 2017 noted that the Veteran had been restarted on his medication on April 9, 2008, rather than April 23, 2008.  (See C&P Exam, received 08/15/2017, p. 2.)  Despite the short period of time without medication, the Veteran more likely than not developed clots during that time which in turn caused his stroke.  The Veteran's stroke was not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  (p. 4.)  The Veteran's stroke "was not reasonably foreseeable or preventable" because it is uncommon for thrombi to form in the atria in such a short period of time.  

After considering all of the evidence of record, to specifically include that evidence discussed above, the Board finds that the criteria for an award of benefits under 38 U.S.C.A. § 1151 have been met.  The Veteran was treated at VA and during the course of that treatment his anticoagulant medication Warfarin or Coumadin was briefly discontinued to allow for cystoscopy to be performed.  Several weeks later, the Veteran suffered a stroke which was proximately caused by the formation of thrombi in the atria which then broke off and traveled to the brain.  The formation of thrombi occurred in the brief in window of time that the Veteran was not taking his anticoagulant medication, namely April 1, 2008 to April 9, 2008.  While this is not shown to have been the result of negligence or other fault on the part of VA, it is shown to be an event which was not reasonably foreseeable.  Indeed, a September 2016 VA opinion states: "No, the risk of a stroke due to discontinuation of Warfarin around a Urological procedure is consider low in general."  This answer was provided in response to the question of "Was the proximate cause of the identified additional disability (stroke) due to an event not reasonably foreseeable, i.e. would a reasonable health care provider have considered stroke to be an ordinary risk of the treatment at issue?"  The Board finds that this competent medical opinion supports a finding that taking the Veteran off of the anticoagulant medication for a short period and it resulting in a stroke would be an unforeseeable event.  Therefore, the criteria having been met, the claim for benefits under the provisions of 38 U.S.C.A. § 1151 is granted. 

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A VA general medical examination in November 2011 discussed the Veteran's ability to work.  (See VA Exam, received 12/06/2011, p. 7.)  The examiner stated that the Veteran's bilateral knee disabilities and his stroke would impose work restrictions in fields requiring light and heavy manual labor and would restrict his ability to lift, pull, or carry any loads for any length of time.  The Veteran's stroke would impose work restrictions in sedentary labor jobs and would affect his reliability, productivity, ability to follow instructions, and ability to interact with co-workers and supervisors.  The examiner noted that the Veteran had not worked since his stroke in 2008 due to the crippling effects of the stroke; he had been employed as a bus driver and had played guitar in a band prior to the stroke.

Based on the opinion above, the Board finds that the competent evidence is clear that the Veteran is prevented from reasonably gainful employment, to include by the residual effects of his stroke.  As detailed above, this decision grants 
VA compensation benefits under 38 U.S.C.A. § 1151 for the residual effects of that stroke.  The record shows that prior to September 27, 2010, the Veteran's combined disability rating was only 50 percent.  It was increased to 80 percent effective September 27, 2010.  Therefore, the schedular criteria for TDIU have clearly been met since September 27, 2010, and TDIU is granted from that date.  The question of entitlement to TDIU on an extraschedular basis per § 4.16(b) prior to September 27, 2010 is addressed in the remand portion below.


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for stroke and residuals of stroke is granted.

TDIU is granted effective September 27, 2010.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability described as depression with anxiety.  The record shows that that Veteran had been diagnosed with adjustment disorder with depressed mood and had been prescribed antidepressants for a period of some years following his 2008 stroke.  (See CAPRI, received 08/10/2016, p. 47.)  However, there is no specific evidence or opinion which links the cause of the Veteran's psychiatric disability and his stroke in 2008.  The Board finds that a VA examination and opinion regarding the etiology of the Veteran's acquired psychiatric disability is necessary to adjudicate this issue.  

The Veteran has been seeking TDIU benefits for some time and those benefits are awarded above effective September 27, 2010, the date at which his combined disability rating was 70 percent or greater as required for a schedular TDIU award per 38 C.F.R. § 4.16(a).  This decision also grants entitlement to benefits under 38 U.S.C.A. § 1151 for stroke and stroke residuals, which are the primary, but not sole, basis for the TDIU award.  The record shows that the Veteran's stroke occurred in May 2008, at a time when the schedular criteria for entitlement to TDIU had not been met.  With respect to the Veteran's claim for TDIU and the time period between May 2008 and September 2010, the Board finds that additional development is necessary.  

In light of the findings above, once the Veteran's stroke and stroke residuals have been properly rated, TDIU should be granted for any time period prior to September 27, 2010, for which the combined disability rating is greater than 
70 percent.  For any period of time in which the schedular requirement of a minimum 70 percent disability rating is not met, additional development, to include referral to the Director of Compensation Services for consideration of an extraschedular TDIU award pursuant to 38 C.F.R. § 4.16(b), should be undertaken.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any current psychiatric disability, to include adjustment disorder, depression, and anxiety, were caused or aggravated (made permanently worse beyond the normal progress of the disability) by any disability for which the Veteran has been awarded VA benefits, to specifically include the May 2008 stroke and stroke residuals.

The examiner should address any and all psychiatric diagnoses which have been applied to the Veteran since May 2008 and the etiology of each, under the standard (at least as likely as not (probability 50 percent or greater)) discussed above.  

If the examiner finds that the Veteran has a psychiatric disability which was not caused by any disability for which the Veteran receives VA benefits, but was aggravated by such a disability, an explanation must be provided that includes an assessment of the severity of the disability before and after such aggravation.

The examiner is to provide a comprehensive statement of the reasons or rationale for any opinions rendered.  Complete access to the electronic claims file should be provided to the examiner for review so the examiner can become familiar with the Veteran's pertinent medical history.

2. After disability ratings have been assigned for the Veteran's May 2008 stroke and all residuals, adjudicate the question of entitlement to TDIU prior September 27, 2008 on both a schedular and, if necessary, an extraschedular basis.

3. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


